Citation Nr: 1243357	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION


The Veteran served on active duty from May 1994 to May 1997.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim is now under the jurisdiction of the RO located in Houston, Texas.  

The Board, in pertinent part, in April 2012 found that new and material evidence had been submitted to reopen the claim seeking service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.  The reopened claim was remanded at that time so that additional development of the evidence (i.e., the Veteran being afforded a VA examination) could be conducted.  The Board also observes that the claim was also remanded in March and August 2010 so that certain due process concerns could be addressed as well as so that additional development of the evidence be conducted.  As noted by the Board in April 2012, there was not substantial compliance with the development sought as part of the August 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal concerning entitlement to service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As noted, this case was last remanded in April 2012.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall.

Initially, the Board takes note that the factual background of this matter has been more than adequately set out and explained as part of its decisions/remands of August 2010 and April 2012.

In the April 2012 remand, the Board, in reopening the Veteran's claim seeking service connection for a low back disability, including as secondary to service-connected trochanteric bursitis and degenerative joint disease of the left hip, requested that the following development be undertaken:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed low back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disability is related to his service in the military, including his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability. 

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records. 

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

A June 2012 VA Disability Benefits Questionnaire ("DBQ") examination report is on file.  The examiner, a nurse practitioner, noted that she had reviewed the Veteran's claims file; review of the examination report supports such an assertion.  The examiner supplied a diagnosis of low back strain.  She checked the box for following statement:  "The claimed condition was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As part of her supplied rationale for the proffered opinion, she, in pertinent part, indicated that "[t]here is no nexus between the low back injuries and the left total hip replacement."  

The examiner, however, in supplying the above-cited diagnosis/opinion did not render an opinion responsive to the specifically-identified instruction, as set out as part of the Board's April 2012 remand, namely, "Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability."  Accordingly, the development ordered appears to not have been sufficiently accomplished.  Additional action is therefore required.  Stegall; see also 38 C.F.R. § 3.159(c)(4) (2012).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board concludes that the VA examination findings associated with the June 2012 VA "DBQ" examination are inadequate.

The Board here again acknowledges, as the Veteran was informed as part of the Board's August 2010 remand, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012.  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claim folder to the VA nurse practitioner who completed the June 2012 VA "DBQ" examination.  After reviewing the claim folder, to include the Board's August 2010 remand and April 2012 decision/remand, and the June 2012 examination report findings, by means of an addendum report, the examiner must address the following:

Offer an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip permanently worsened or otherwise aggravated his low back disability.

A complete rationale for any opinion -- which reflects consideration of both medical and lay evidence of record -- expressed should be included in the review.  Also, it is requested that the addendum opinion results be typed or otherwise recorded in a legible manner for review purposes.

2.  In the event that the VA nurse practitioner who conducted the June 2012 VA "DBQ" examination is unavailable, the RO/AMC should schedule the Veteran for a VA orthopedic examination.  The claims file, including a copy of this REMAND, as well as the August 2010 remand and April 2012 decision/remand, must be made available to the examiner, and the examination report should reflect that this evidence was reviewed.  The examiner should determine the nature and etiology of the Veteran's claimed low back disability, if any, including whether it is at least as likely as not that his low back disability is related to his service in the military, including his service-connected trochanteric bursitis and degenerative joint disease of the left hip.  Specifically, the VA examiner is to provide an opinion as to whether the Veteran's service-connected trochanteric bursitis and degenerative joint disease of the left hip caused or permanently worsened or otherwise aggravated his low back disability. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.







4.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.











The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


